Citation Nr: 0304398	
Decision Date: 03/11/03    Archive Date: 03/18/03	

DOCKET NO.  98-15 735A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disability.   

2.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD).   

3.  Entitlement to service connection for a back disability.   

4.  Entitlement to service connection for diabetes mellitus.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The relevant service department has certified that the 
veteran had service from September 1942 to November 1945 and 
from March 1946 to February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded this case in April 
2000 and April 2001 to assist the veteran with the 
development of his claims.  Since this time, the veteran has 
raised additional claims.  In an August 2002 rating decision, 
the RO denied entitlement to service connection for ischemic 
heart disease and for peptic ulcer disease.  The RO also 
denied entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The 
veteran filed a notice of disagreement.  In a November 2002 
letter, the RO acknowledged the notice of disagreement and 
indicated that if the veteran's claims could not be granted, 
a statement of the case would be issued.  The RO's attention 
is hereby directed to this matter for appropriate follow-up 
action.   


FINDINGS OF FACT

1.  Cardiovascular disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is cardiovascular disability otherwise related to such 
service. 

2.  Respiratory disability (including COPD) was not 
manifested during the veteran's active duty service or for 
many years thereafter, nor is respiratory disability 
(including COPD) otherwise related to such service.

3.  Back disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is back 
disability otherwise related to such service.

4.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
diabetes mellitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Cardiovascular disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2002).  

2.  Respiratory disability (including COPD) was not incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2002).  

3.  Back disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2002).  

4.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance provision 
set forth in the new law and regulation.  The record in this 
case includes multiple VA examination reports, outpatient 
treatment records, and extensive medical records and 
statements submitted by the veteran himself.  Significantly, 
no additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  The Board has 
remanded this case twice in order to assist the veteran with 
the development of his claims.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claim.  

In an April 2001 letter and in multiple supplemental 
statements of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has been notified of the applicable laws 
and regulations that set forth the criteria for entitlement 
to service connection.  The discussion in the rating 
decisions, statement of the case, supplemental statements of 
the case, and the Board's prior decisions have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board, therefore, 
finds that the notice requirements of the new law and 
regulation have been met.  

Factual Background

Service medical records fail to indicate the disorders at 
issue.  In April 1948, the veteran was treated for a contused 
wound of the left lower chest.  The veteran was injured while 
a passenger in an Army vehicle that went off the road.  A 
chronic disability associated with this injury is not 
indicated within the service medical records.  

On separation examination in February 1949, no reference is 
made to the disorders at issue.  The examination of the spine 
and chest were normal.  Diabetes was not found.  The veteran 
was discharged from military service that month.  

In his initial claim for VA compensation, dated May 1966, the 
veteran made no reference to the disorders at issue.  On VA 
examination in November 1966, the veteran complained of pains 
in the left chest and back with general body weakness.  
Examination of the chest revealed no deformity.  A compound 
fracture of the first left rib was "not found".  No residual 
injury was indicated.  No disease was found on the general 
medical examination.  

The veteran has filed numerous claims with the VA seeking 
service connection for disorders he associates with his 
military service.  Significantly, the veteran did not cite 
the disorders at issue until many decades after his discharge 
from military service.  In several prior claims made to the 
Board, the veteran made no reference to the disorders at 
issue.  

On VA examination in January 1996, x-ray studies were found 
to be normal.  The examiner cited the accident reported 
within the veteran's military service.  The examiner states 
that x-ray studies had never demonstrated any fracture and 
studies taken at this time were essentially normal with 
regard to any rib injury.  From an orthopedic standpoint, the 
examiner was unable to make out any significant abnormality.  
It was indicated that all of the veteran's problems were 
"subjective in nature and apparently his only significant 
subjective complaint is that of some discomfort in the left 
lower chest with heavy lifting."  

The veteran filed the current claim before the Board in 
January 1997, approximately 45 years after his discharge from 
military service.  Treatment records were obtained by the RO 
or submitted by the veteran.  On VA examination in November 
1998, the diagnosis cited a status-post old fracture of the 
9th or 10th rib with continuing symptomatology consisting of 
pain on local pressure as well as pain with deep breathing.  
X-ray studies in January 1999 revealed pulmonary expansion at 
the upper limits of normal.  This was considered to be a 
component of COPD or emphysema.  The heart size was found in 
the upper limits of normal.  No definitive acute 
cardiopulmonary disease was found.  

In April 2000, the Board remanded this case to the RO for 
additional development.  In April 2001, the Board found that 
the service department had not certified any prisoner-of-war 
(POW) status for the veteran, nor did the evidence otherwise 
show POW status.  The Board, after reviewing statements 
submitted by the veteran, determined that entitlement to 
recognition of the veteran as a former POW was not warranted.  
This is the final decision of the Board regarding this issue.  
Accordingly, it will not be addressed by the undersigned at 
this time.  

The Board in April 2001 once again remanded this case to the 
RO for additional development, including a series of VA 
examinations.  On VA examination in June 2002, a detailed 
evaluation of the veteran's lungs was undertaken.  
Obstructive lung disease, as seen on pulmonary function 
testing, was found to be the result of both his "asthma" and 
chronic smoking.  The examiner stated that the veteran had 
been smoking for approximately 40 years and that he began 
smoking in 1958 (following military service).  The examiner 
stated that the veteran's "so-called" asthma started in 1966, 
decades after the veteran's discharge from active service.  

On VA examination in June 2002 of the veteran's spine, the 
veteran described his difficulties.  He was diagnosed with 
severe degenerative osteoarthritis of the entire spine due to 
advanced age.  The examiner found that the back or spine 
condition was due to osteoarthritis caused by advanced age 
and not due to the veteran's military service.  

X-ray studies of the veteran's chest in June 2002 revealed 
possible minimal interstitial infiltrates with left basal 
pneumonitis bronchiectasis.  X-ray studies revealed healed 
fracture of the left 3rd and 9th ribs.  This condition was 
found to be a "minor abnormality."

On VA examination in August 2002, the veteran's heart was 
evaluated.  The diagnoses included hypertension with no 
objective evidence of ischemic heart disease.  The 
hypertension was found to have developed in 1955, following 
the veteran's military service.  

Evaluation of the veteran's allegations regarding diabetes 
mellitus was undertaken in a VA evaluation dated August 2002.  
The veteran's difficulties were noted and testing was 
undertaken.  Testing failed to reveal diabetes mellitus.  

The veteran's representative submitted written argument in 
January 2003.  

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, arthritis, and diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On VA examination in August 2002, diabetes mellitus was not 
found.  Accordingly, the Board must find that service 
connection for diabetes mellitus is not warranted as a 
medical diagnosis of a current disability is not found.  In 
the absence of proof of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

With regard to the remaining claims, the Board finds that 
there is some competent evidence of a current cardiovascular 
disability, respiratory disability, and back disorder.  
However, the record is devoid of any competent evidence 
suggesting a link between any of these disorders and the 
veteran's active duty service.  The veteran appears to 
associate some of these disorders to his accident in service.  
However, multiple VA evaluations have found no basis for this 
conclusion.  The Board finds these VA evaluations conducted 
by trained medical personnel are entitled to great probative 
weight.  

With regard to the veteran's contention that he was a former 
POW and is entitled to receive service connection for these 
disorders on a presumptive basis based on his status as a 
former POW, this contention was fully addressed by the Board 
in April 2001.  The Board cited the evidence submitted by the 
veteran in support of this contention as well as extensive 
records that do not support this contention.  Based on this 
evidence, the Board made a determination that entitlement to 
recognition as a former POW is not warranted.  This was the 
final decision of the Board regarding this contention and 
cannot be a basis to award the veteran service connection for 
the disorders at issue.  In addition, no objective evidence 
shows he served in combat.  Consequently, he is not entitled 
to evidentiary presumptions under 38 C.F.R. § 3.304(d).  In 
any event, even if the Board was to apply the evidentiary 
presumptions under 38 C.F.R. § 3.304(d), the Board finds no 
basis to award service connection for disorders that did not 
exist until decades after the veteran's discharge from active 
service. 

With regard to the veteran's own contentions that these 
disorders are the result of his military service or an injury 
in military service nearly 50 years ago, as a lay person, he 
may be competent to report that an injury occurred.  However, 
he is not competent to relate a current disability to such 
injury or complaints during his service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Simply stated, the 
veteran is not competent to associate the difficulties he had 
in his military service more than 50 years ago with his 
current medical condition.  Accordingly, these claims must be 
denied.  


ORDER

Entitlement to service connection for cardiovascular 
disability is not warranted.  Entitlement to service 
connection for respiratory disability, to include COPD, is 
not warranted.  Entitlement to service connection for a back 
disability is not warranted.  Entitlement to service 
connection for diabetes mellitus is not warranted.  To this 
extent, the appeal is denied. 


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


